CaSOS2 1649-0797 KM DoROHeMesOAS FrkeNOWAUse PReagetoffil

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PharmacyChecker.com LLC,
Plaintiff,
Vv.

National Association of Boards of Pharmacy,

Alliance for Safe Online Pharmacies, Center for Safe

Internet Pharmacies Ltd., LegitScript LLC, and
Partnership for Safe Medicines, Inc.,

Defendants.

No. 7:19-cv-07577-KMK

STIPULATION EXTENDING
DEFENDANT CENTER FOR SAFE
INTERNET PHARMACIES LTD.’S
TIME TO ANSWER, MOVE TO
DISMISS, OR OTHERWISE
RESPOND TO COMPLAINT

 

 

ITIS HEREBY STIPULATED AND AGREED, that the time for Defendant Center for

Safe Internet Pharmacies Ltd. to answer, move to dismiss, or otherwise respond to the Complaint

filed on August 13, 2019 (ECF No. 1) is hereby extended to and including September 26, 2019;

Dated: New York, New York
August 30, 2019

/s/ Alexandra Shear
Alexandra Shear

BONA LAW PC

The Seagram Building

375 Park Ave. #2607

New York, New York 10152
(212) 634-6861

alex ,shear@bonalawpc.com

Aaron Gott (CA Bar #314264)
Jarod Bona (CA Bar #234327)
BONA LAW PC

4275 Executive Square, Suite 200
La Jolla, CA 92037

(858) 964-4589
aaron.gott@bonalawpc.com
jarod.bona@bonalawpc.com

Attorneys for Plaintiff PharmacyChecker.com

HF 12926073v.1

/s/Barry Werbin

Barry Werbin

Nicholas G.O, Veliky
HERRICK, FEINSTEIN LLP
Two Park Avenue

New York, New York 10016
Tel.; (212) 592-1400
BWerbin@herrick.com
NVeliky@herrick.com

Attorneys for Defendant Center for
Safe Internet Pharmacies Ltd.

SO ORDERED

Ly

 
 
 

"

 
 

 
